In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-17-00319-CR

RODNEY ADAM HURDSMAN,                      §    On Appeal from the 271st District
Appellant                                       Court

                                           §    of Wise County (CR17817)

                                           §    November 8, 2018
V.
                                           §    Opinion by Chief Justice Sudderth

THE STATE OF TEXAS                         §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Bonnie Sudderth
                                         Chief Justice Bonnie Sudderth